*876MEMORANDUM***
Jose Soto Navarro, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen proceedings to apply for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), we deny the petition for review.
The BIA did not abuse its discretion in denying Soto Navarro’s motion to reopen because Soto Navarro did not establish prima facie eligibility for adjustment of status based on labor certification. The record reflects, and the BIA noted, that while Soto Navarro submitted a letter from the California Employment Development Department acknowledging receipt of his application for employment certification, he did not submit an application for adjustment of status, nor did he show that he was eligible to receive an immigrant visa or that a visa was immediately available to him. See 8 U.S.C. § 1255(i)(2) (listing the evidence required to establish prima facie eligibility); see also INS v. Abudu, 485 U.S. 94, 105, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988) (holding that BIA may deny an alien’s motion to reopen if alien is not prima facie eligible for relief sought).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.